 



SEPARATION AGREEMENT
     THIS SEPARATION AGREEMENT (this “Agreement”) is made and entered into by
and between Arthur J. Padovese, a resident of Minnesota (“Executive”), and River
Hills Wilsons, Inc., a Minnesota corporation (the “Company”).
BACKGROUND
     A. Executive was employed by the Company, most recently as its Vice
President, Store Sales.
     B. Executive and the Company have mutually agreed to terminate their
employment relationship, on the terms and conditions set forth in this
Agreement.
     C. The parties are concluding their employment relationship amicably, but
mutually recognize that such a relationship and its termination may give rise to
potential claims or liabilities.
     D. The parties expressly deny that they may be liable to each other on any
basis or that they have engaged in any unlawful or improper conduct toward each
other or treated each other unfairly.
     E. The parties desire to resolve all issues now between them and have
agreed to a full settlement of such issues.
     NOW THEREFORE, in consideration of the mutual promises and provisions
contained in this Agreement and the Release referred to below, the parties,
intending to be legally bound, agree as follows:
AGREEMENTS
     1. Resignation. Executive confirms his resignation of all positions held by
him as an employee or officer of the Company or any Affiliate of the Company,
effective

 



--------------------------------------------------------------------------------



 



October 1, 2005 (the “Separation Date”). From the date of this Agreement through
October 1, 2005, Executive shall have no further duties, responsibilities or
authority to act for the Company or any Affiliate, except to assist as requested
by the Company’s Chief Executive Officer in the transition of his
responsibilities as Vice President, Store Sales, or as requested pursuant to
paragraph 8 below. For purposes of this Agreement, “Affiliate” shall mean any
entity related to the Company in the present or past, including without
limitation its predecessors, parent (Wilsons The Leather Experts Inc.),
subsidiaries, joint venture partners, and any entities under common control with
the Company, and any successors of any of them.
     2. Final Pay/Benefits Continuation. Executive shall be paid his base salary
and any accrued and unused vacation time through the Separation Date, in
accordance with the regular payroll practices of the Company. Executive will
have the right to continue his group health, dental and vision insurance
coverage after the Separation Date under such terms as are made available to
similarly-situated former employees of the Company, pursuant to the terms of the
applicable plan documents and laws regarding continuation coverage. Except as
provided in subparagraph 5.c. of this Agreement, such continuation coverage
shall be at Executive’s own expense. To the extent that Executive is currently a
participant in any retirement, pension, or profit sharing plans of the Company,
Executive will be entitled to his rights and benefits under these plans at the
times and under the terms and conditions set forth in any such plan.
     3. Expense Reimbursement. The Company will reimburse Executive for his
regular and necessary business expenses incurred through the Separation Date in
accordance

2



--------------------------------------------------------------------------------



 



with the Company’s regular policies and practices. Executive will submit all
requests for reimbursement to the Company no later than October 1, 2005.
     4. Release by Executive. At the same time that Executive executes this
Agreement, he shall execute a Release in the form attached to this Agreement as
Exhibit A (the “Release”). This Agreement will not be interpreted or construed
to limit the Release in any manner.
     5. Severance Arrangements. The Company will make the severance payments set
forth in subparagraphs 5.a., 5.b. and 5.c. below in lieu of any further payments
or compensation that Executive would otherwise be entitled to receive under any
other agreement with the Company or any Affiliate or as an employee of the
Company. The Company will make such payments only if (i) Executive has signed
this Agreement and the Release and has not rescinded this Agreement or the
Release within the rescission period set forth in paragraph 21 below (the
“Rescission Period”), (ii) the Company has received written confirmation from
Executive, dated not earlier than the day after the expiration of the Rescission
Period, that Executive has not rescinded and will not rescind this Agreement or
the Release, and (iii) Executive has not breached his obligations pursuant to
this Agreement or the Release.
          a. Salary Continuation. The Company shall pay Executive as salary
continuation an amount equal to Executive’s base salary as of the Separation
Date for a period of up to twelve (12) months. Payment will be made in
accordance with the Company’s regular payroll schedule for the period commencing
October 2, 2005 and continuing on the Company’s regular bi-weekly payroll dates
through October 1, 2006; provided, however, that if the Rescission Period has
not expired prior to October 2, 2005,

3



--------------------------------------------------------------------------------



 



then the Company shall delay any payments hereunder until expiration of the
Rescission Period. If during the period commencing on the Separation Date and
ending on the first anniversary of the Separation Date, Executive obtains other
full-time employment with any other employer, or if Executive’s gross earnings
from employment or self-employment during such period exceed $10,000 per month,
then the Company shall deduct from any salary continuation payable under this
subparagraph 5.a. all amounts earned by Executive as income as a result of such
self-employment or employment.
          b. Incentive Compensation. The Company shall pay to Executive a pro
rata portion equal to two-thirds (2/3) of any annual incentive award that would
have been payable to him for the Company’s fiscal year ending January 28, 2006
if Executive had been in the employ of the Company for the full fiscal year. Any
such amount shall be calculated pursuant to the Wilsons Leather Corporate
Leadership Team Incentive Plan in effect for executives of the Company for such
fiscal year (the “2005 Incentive Plan”) and shall be multiplied by two-thirds.
The Company agrees that the provisions of Section B.4.c. of the 2005 Incentive
Plan shall not apply to calculation of Executive’s incentive award payable
hereunder. Executive acknowledges that any incentive award payment is contingent
upon the Company meeting certain financial performance criteria and that there
is no guarantee of any incentive award to Executive. Any incentive award payable
under this paragraph shall be paid on the same date and in the same manner that
incentive awards for such fiscal year are paid to the other participants in the
2005 Incentive Plan, based upon actual Company performance of specified criteria
under the 2005 Incentive Plan.
          c. Health Insurance. If Executive elects to continue his group health,
dental and/or vision insurances under the terms of paragraph 2 above and the
terms of the

4



--------------------------------------------------------------------------------



 



applicable plans, Executive shall complete all paperwork necessary to carry out
such election effective November 1, 2005, as specified by the Company or its
agents in accordance with the applicable plans. Upon such election by Executive,
the Company shall pay on Executive’s behalf a portion of the cost of the
premiums that he is required to pay to maintain such continuation coverage for a
period of up to twelve (12) months following the Separation Date, or, if
earlier, until such continuation coverage ceases in accordance with the terms
and conditions of the applicable plans and laws. The premium portion to be paid
by the Company shall be equal to the portion of the health, dental and/or vision
insurance premiums that would be paid by the Company if Executive was an
employee of the Company, at the same level of coverage that was in effect on the
Separation Date. The Company shall deduct Executive’s portion of such premiums
from payments to Executive pursuant to subparagraph 5.a., provided, however, if
payments owed to Executive pursuant to subparagraph 5.a. are not sufficient to
cover Executive’s portion of the premiums, Executive shall pay such portion to
the Company in accordance with the requirements of continuation coverage.
     d. Disclosure. Executive shall promptly and fully disclose to the Company
in writing (i) the nature and amount of any gross income in excess of $10,000
per month earned by Executive from self-employment or employment with any other
employer following the Separation Date and continuing until the first
anniversary of the Separation Date as described in subparagraph 5.a. above, and
(ii) whether he has become eligible for group health, dental and/or vision
insurance coverage from any other employer. At the Company’s request, Executive
will provide the Company with documentation of such earnings, including without
limitation form W-2s and form 1099s. Executive shall repay any

5



--------------------------------------------------------------------------------



 



amounts to the Company that should have been so mitigated or reduced but for
Executive’s delay, failure, or unwillingness to make such disclosures.
     6. Equity.
          a. Stock Options. Executive acknowledges and agrees that the options
listed in this paragraph below are Executive’s only options to purchase shares
of the common stock of the Company’s parent, Wilsons The Leather Experts Inc.,
and that such options are exercisable only to the extent reflected in the
“Amount Exercisable” column below. Executive further agrees and acknowledges
that all of the options to purchase common stock of Wilsons The Leather Experts
Inc. will expire and cease to be outstanding on the dates listed in the
“Expiration Date” column below, unless previously exercised in accordance with
the terms of the applicable Stock Option Agreement and plan.

                                      Amount     Plan   Date of Grant   Exercise
Price   Number of Shares   Exercisable   Expiration Date 1996 Plan   11/16/2000
  $14.625   21,000   21,000   12/30/05 2000 Plan   03/19/2003      4.000  
15,000   15,000   12/30/05 1996 Plan   03/17/2004      2.900   12,000   12,000  
12/30/05

          b. Restricted Stock. The Company and Executive acknowledge and agree
that all restricted stock awards granted to Executive during his employment with
the Company are fully vested.
     7. Confidential Information. Except as permitted by an officer of the
Company, Executive shall not at any time divulge, furnish or make accessible to
anyone or use in any way other than in the ordinary course of the business of
the Company, any confidential, proprietary or secret knowledge or information of
the Company or any of its Affiliates that Executive has acquired or will acquire
about the Company or any of its

6



--------------------------------------------------------------------------------



 



Affiliates, whether developed by himself or by others, concerning (i) any trade
secrets, (ii) any confidential, proprietary or secret designs, processes,
formulae, plans, devices or material (whether or not patented or patentable)
directly or indirectly useful in any aspect of the business of the Company or
any of its Affiliates, (iii) any customer or supplier lists, (iv) any
confidential, proprietary or secret development or research work, (v) any
strategic or other business, marketing or sales plans, (vi) any financial data
or plans, or (vii) any other confidential or proprietary information or secret
aspects of the business of the Company or any of its Affiliates. Executive
acknowledges that the above-described knowledge and information constitutes a
unique and valuable asset of the Company and its Affiliates and represents a
substantial investment of time and expense by the Company and its Affiliates,
and that any disclosure or other use of such knowledge or information other than
for the sole benefit of the Company and its Affiliates would be wrongful and
would cause irreparable harm to the Company. Executive will refrain from any
acts or omissions that would reduce the value of such knowledge or information
to the Company. The foregoing obligations of confidentiality shall not apply to
any knowledge or information that (i) is now or subsequently becomes generally
publicly known in the form in which it was obtained from the Company or any of
its Affiliates, other than as a direct or indirect result of the breach of this
Agreement by Executive, (ii) is independently made available to Executive in
good faith by a third party who has not violated a confidential relationship
with the Company or any of its Affiliates, or (iii) is required to be disclosed
by law or legal process. Executive understands and agrees that his obligations
under this Agreement to maintain the confidentiality of the confidential
information are in addition to any obligations of Executive under applicable
statutory or common law.

7



--------------------------------------------------------------------------------



 



     8. Cooperation. At the Company’s reasonable request and upon reasonable
notice, Executive will, during the period Executive is receiving severance
benefits pursuant to paragraph 5, without further consideration but at no
expense to Executive, timely execute and deliver such acknowledgements,
instruments, certificates, and other ministerial documents (including without
limitation, certification as to specific actions performed by Executive in his
capacity for the Company or any of its Affiliates) as may be necessary or
appropriate to formalize and complete the Company’s or any Affiliate’s corporate
records; provided, however, that nothing in this paragraph 8 will require
Executive to take any action that he reasonably believes to be unlawful or
unethical or to make any inaccurate statement of actual facts. In addition, at
the Company’s reasonable request and upon reasonable notice, Executive will,
during the time the Company is making salary continuation payments to him under
paragraph 5 above and without further consideration, discuss and consult with
the Company regarding business matters that he was directly and substantially
involved with while employed by the Company.
     9. Claims Involving the Company. Executive will not recommend or suggest to
any potential claimants or plaintiffs or their attorneys or agents that they
initiate claims or lawsuits against the Company, any of its Affiliates, or any
of its or their directors, officers, employees, or agents, nor will Executive
voluntarily aid, assist, or cooperate with any claimants or plaintiffs or their
attorneys or agents in any claims or lawsuits now pending or commenced in the
future against the Company, any of its Affiliates, or any of its or their
directors, officers, employees, or agents; provided, however, that this
paragraph 9 will not be interpreted or construed to prevent Executive from
giving testimony in response to questions asked pursuant to a legally
enforceable subpoena, deposition notice, or other legal process,

8



--------------------------------------------------------------------------------



 



during any legal proceedings or arbitrations involving the Company, any of its
Affiliates, or any of its or their directors, officers, employees, or agents.
     10. Records, Documents, and Property. On or before the Separation Date,
Executive will deliver to the Company any and all Company or Affiliate records
and any and all Company or Affiliate property in his possession or under his
control, including without limitation, manuals, books, blank forms, documents,
letters, memoranda, notes, notebooks, reports, printouts, computer disks,
computer tapes, data, tables, or calculations and all copies thereof, documents
that in whole or in part contain any trade secrets or confidential, proprietary,
or other secret information of the Company or of any of its Affiliates, and all
copies thereof, and keys, access cards, access codes, source codes, passwords,
credit cards, personal computers, telephones, and other electronic equipment
belonging to the Company or any of its Affiliates.
     11. Indemnification. Notwithstanding Executive’s separation from the
Company, with respect to events that occurred during his tenure as an employee
or officer of the Company, Executive will be entitled, as a former employee or
officer of the Company, to the same rights that are afforded to other current or
former employees or officers of the Company, now or in the future, to
indemnification and advancement of expenses as provided in the charter documents
of the Company and under applicable law, and to indemnification and a legal
defense to the extent provided from time to time to current officers by any
applicable general liability and/or directors’ and officers’ liability insurance
policies maintained by the Company.

9



--------------------------------------------------------------------------------



 



     12. Confidentiality.
          a. General Standard. It is understood and agreed that this Agreement
and summaries thereof may be disclosed in filings with the Securities and
Exchange Commission and summarized in proxy statements disseminated to
shareholders of Wilsons The Leather Experts, Inc. Notwithstanding such public
filings, in order to minimize disruption and distraction from on-going business
operations, it is the intent of the parties that the terms of Executive’s
separation from the Company, including the provisions of this Agreement and the
Release (collectively “Confidential Separation Information”), will be forever
treated as confidential. Accordingly, except as provided in subparagraph 12.b.
below, Executive will not disclose Confidential Separation Information to anyone
at any time and will not comment on Confidential Separation Information if asked
about it by employees or former employees of the Company. Confidential
Separation Information does not include the fact that Executive resigned his
employment with the Company or the compensation and benefits he was receiving in
connection with his employment with the Company immediately prior to the
Separation Date.
          b. Exceptions.

  i.   It will not be a violation of this Agreement for Executive to disclose
Confidential Separation Information in reports to governmental agencies as
required by law, including, but not limited to, any federal or state tax
authority.     ii.   It will not be a violation of this Agreement for Executive
to disclose Confidential Separation Information to his wife, his immediate
family, his attorneys, his accountants or tax advisors.     iii.   It will not
be a violation of this Agreement for Executive to disclose Confidential
Separation Information in connection with any litigation proceeding involving
the parties’ rights or obligations under this Agreement or the Release.

10



--------------------------------------------------------------------------------



 



  iv.   It will not be a violation of this Agreement for Executive to disclose
Confidential Separation Information in the course of any job search, in response
to questions from prospective employers about Executive’s departure from the
Company or the terms of his departure.

     13. Full Compensation. Executive understands that the payments made and
other consideration provided by the Company under this Agreement will fully
compensate Executive for and extinguish any and all of the potential claims
Executive is releasing in the Release, including without limitation, his claims
for attorneys’ fees and costs and any and all claims for any type of legal or
equitable relief.
     14. Withholding of Taxes. The Company shall withhold from payments and
benefits hereunder income and employment taxes and other amounts to the extent
required by law. If there is any dispute over the taxation of any such payment
or benefit, the Company and Executive will cause their respective tax advisors
to cooperate in an effort to resolve such dispute.
     15. No Admission of Wrongdoing. Executive understands that this Agreement
does not constitute an admission that the Company, any of its Affiliates, or any
of its or their directors, officers, employees, or agents has violated any local
ordinance, state or federal statute, or principle of common law, or that the
Company, any of its Affiliates, or any of its or their directors, officers,
employees, or agents has engaged in any unlawful or improper conduct toward
Executive. Executive will not characterize this Agreement or the payment of any
money or other consideration in accordance with this Agreement as an admission
that the Company or any of its Affiliates has engaged in any unlawful or
improper conduct toward him or treated him unfairly.

11



--------------------------------------------------------------------------------



 



     16. Authority. Executive represents and warrants that he has the authority
to enter into this Agreement and the Release, and that no causes of action,
claims, or demands released pursuant to this Agreement and the Release have been
assigned to any person or entity not a party to this Agreement and the Release.
     17. Legal Representation. Executive acknowledges that he has been advised
by the Company to consult with his own attorney before executing this Agreement
and the Release, that he has had a full opportunity to consider this Agreement
and the Release, that he has had a full opportunity to ask any questions that he
may have concerning this Agreement, the Release, or the settlement of his
potential claims against the Company and others, and that he has not relied upon
any statements or representations made by the Company, its Affiliates or its or
their attorneys, written or oral, other than the statements and representations
that are explicitly set forth in this Agreement, the Release, and any qualified
employee benefit plans sponsored by the Company in which Executive is a
participant.
     18. Assignment. This Agreement shall not be assignable, in whole or in
part, by Executive without the prior written consent of the Company. The Company
may, without the consent of Executive, assign its rights and obligations under
this Agreement. In the event of Executive’s death prior to October 1, 2006, any
remaining payments to Executive pursuant to subparagraphs 5.a. and 5.b. of this
Agreement shall be payable to Executive’s estate, and any health, dental and/or
vision benefits provided pursuant to subparagraph 5.c. of this Agreement shall
be continued for Executive’s dependents, each in accordance with the terms and
conditions of the applicable subparagraphs.
     19. Entire Agreement. This Agreement, the Release, the Stock Option
Agreements, and any qualified employee benefit plans sponsored by the Company in
which

12



--------------------------------------------------------------------------------



 



Executive is a participant are intended to define the full extent of the legally
enforceable undertakings of the parties, and no promises or representations,
written or oral, that are not set forth explicitly in this Agreement, the
Release, the Stock Option Agreements, or any qualified employee benefit plans
sponsored by the Company in which Executive is a participant are intended by
either party to be legally binding. All other agreements and understandings
between Executive and the Company or any of its Affiliates are hereby cancelled,
terminated, and superseded.
     20. Period to Consider the Release and the Agreement. Executive understands
that he has 21 days to consider whether to sign this Agreement and the Release.
If Executive signs this Agreement and the Release before the end of the 21-day
period, it will be his voluntary decision to do so because he has decided he
does not need any additional time to decide whether to sign this Agreement and
the Release.
     21. Right to Rescind or Revoke. Executive understands that he has the right
to rescind or revoke this Agreement and the Release for any reason within
fifteen (15) calendar days after he signs them. Executive understands that this
Agreement will not become effective or enforceable unless and until he has not
rescinded this Agreement or the Release and the Rescission Period has expired.
Executive understands that if he wishes to rescind, the rescission must be in
writing and hand-delivered or mailed to the Company. If hand-delivered, the
rescission must be (a) addressed to Betty Goff, Vice President Human Resources,
7401 Boone Avenue North, Brooklyn Park, Minnesota 55428, and (b) delivered to
Betty Goff within the fifteen-day period. If mailed, the rescission must be
(a) postmarked within the fifteen-day period and (b) addressed to Betty Goff at
the address in the preceding sentence.

13



--------------------------------------------------------------------------------



 



     22. Headings. The descriptive headings of the paragraphs and subparagraphs
of this Agreement are inserted for convenience only and do not constitute a part
of this Agreement.
     23. Counterparts. This Agreement may be executed simultaneously in two or
more counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument.
     24. Governing Law. This Agreement and the Release will be interpreted and
construed in accordance with, and any dispute or controversy arising from any
breach or asserted breach of this Agreement or the Release will be governed by,
the laws of the State of Minnesota.
     IN WITNESS WHEREOF, the parties have executed this Agreement on the date
stated below.

          Dated:  August 15, 2005   /s/ ARTHUR J. PADOVESE            ARTHUR J.
PADOVESE
 
        Dated:  August 15, 2005   RIVER HILLS WILSONS, INC.
 
       
 
  BY:   /s/ MICHAEL M. SEARLES 
 
       
 
      Michael M. Searles
 
      Its Chief Executive Officer

14



--------------------------------------------------------------------------------



 



RELEASE BY ARTHUR J. PADOVESE
Definitions. I intend all words used in this Release to have their plain
meanings in ordinary English. Specific terms that I use in this Release have the
following meanings:

  A.   I, me, and my include both me and anyone who has or obtains any legal
rights or claims through me.     B.   Wilsons means River Hills Wilsons, Inc.,
Wilson The Leather Experts Inc., any company related to River Hills Wilsons,
Inc. or Wilson The Leather Experts Inc. in the present or past (including
without limitation any of their predecessors, parents, subsidiaries, affiliates,
and joint venture partners), and any successors of River Hills Wilsons, Inc. or
Wilson The Leather Experts Inc.     C.   Company means Wilsons; the present and
past officers, directors, committees, and employees of Wilsons; any company
providing insurance to Wilsons in the present or past; the present and past
fiduciaries of any employee benefit plan sponsored or maintained by Wilsons
(other than multiemployer plans); the attorneys for Wilsons; and anyone who
acted on behalf of Wilsons or on instructions from Wilsons.     D.   Agreement
means the Separation Agreement between Wilsons and me that I have executed on
the same date as I am executing this Release, including all of the documents
attached to the Agreement.     E.   My Claims mean all of my rights that I now
have to any relief of any kind from the Company, whether or not I now know about
those rights, including without limitation:

  1.   all claims arising out of or relating to my employment with Wilsons or
the termination of that employment;     2.   all claims arising out of or
relating to the statements, actions, or omissions of the Company;     3.   all
claims for any alleged unlawful discrimination, harassment, retaliation or
reprisal, or other alleged unlawful practices arising under any federal, state,
or local statute, ordinance, or regulation, including without limitation, claims
under Title VII of the Civil Rights Act of 1964, the Age Discrimination in
Employment Act, the Americans with Disabilities Act, 42 U.S.C. § 1981, the
Employee Retirement Income Security Act, the Equal Pay Act, the Worker
Adjustment and Retraining Notification Act, the Minnesota Human Rights Act, the
Fair Credit Reporting Act, and workers’ compensation non-interference or
non-retaliation statutes (such as Minn. Stat. § 176.82);     4.   all claims for
alleged wrongful discharge; breach of contract; breach of implied contract;
failure to keep any promise; breach of a covenant of

EXHIBIT A

 



--------------------------------------------------------------------------------



 



      good faith and fair dealing; breach of fiduciary duty; estoppel; my
activities, if any, as a “whistleblower”; defamation; infliction of emotional
distress; fraud; misrepresentation; negligence; harassment; retaliation or
reprisal; constructive discharge; assault; battery; false imprisonment; invasion
of privacy; interference with contractual or business relationships; any other
wrongful employment practices; and violation of any other principle of common
law;     5.   all claims for compensation of any kind, including without
limitation, bonuses, commissions, stock-based compensation or stock options,
vacation pay, and expense reimbursements;     6.   all claims for back pay,
front pay, reinstatement, other equitable relief, compensatory damages, damages
for alleged personal injury, liquidated damages, and punitive damages; and    
7.   all claims for attorneys’ fees, costs, and interest.

      However, My Claims do not include any claims that the law does not allow
to be waived, any claims that may arise after the date on which I sign this
Release, or any claims for breach of the Agreement.

Agreement to Release My Claims. I will receive consideration from Wilsons as set
forth in the Agreement if I sign and do not rescind this Release as provided
below. I understand and acknowledge that the consideration is in addition to
anything of value that I would be entitled to receive from Wilsons if I did not
sign this Release or if I rescinded this Release. In exchange for that
consideration I give up and release all of My Claims. I will not make any
demands or claims against the Company for compensation or damages relating to My
Claims. The consideration that I am receiving is a fair compromise for the
release of My Claims.
Additional Agreements and Understandings. Even though Wilsons will provide
consideration for me to settle and release My Claims, the Company does not admit
that it is responsible or legally obligated to me. In fact, the Company denies
that it is responsible or legally obligated to me for My Claims, denies that it
engaged in any unlawful or improper conduct toward me, and denies that it
treated me unfairly.
Confidentiality. I understand that the terms of this Release are confidential
and that I may not disclose those terms to any person except under the
circumstances described in the Agreement.
Advice to Consult with an Attorney. I understand and acknowledge that I am
hereby being advised by the Company to consult with an attorney prior to signing
this Release and I have done so. My decision whether to sign this Release is my
own voluntary decision made with full knowledge that the Company has advised me
to consult with an attorney.
Period to Consider the Release. I understand that I have 21 days from the day
that I receive this Release, not counting the day upon which I receive it, to
consider whether I wish to sign this Release. If I sign this Release before the
end of the 21-day period, it will be my voluntary decision to do so because I
have decided that I do not need any additional time to decide whether

A-2



--------------------------------------------------------------------------------



 



to sign this Release. I also agree that any changes made to this Release or the
Agreement before I sign it, whether material or immaterial, will not restart the
21-day period.
My Right to Rescind this Release. I understand that I may rescind this Release
at any time within 15 days after I sign it, not counting the day upon which I
sign it. This Release will not become effective or enforceable unless and until
the 15-day rescission period has expired without my rescinding it.
Procedure for Accepting or Rescinding the Release. To accept the terms of this
Release, I must deliver the Release, after I have signed and dated it, to
Wilsons by hand or by mail within the 21-day period that I have to consider this
Release. To rescind my acceptance, I must deliver a written, signed statement
that I rescind my acceptance to Wilsons by hand or by mail within the 15-day
rescission period. All deliveries must be made to Wilsons at the following
address:
Betty Goff
Vice President, Human Resources
Wilsons Leather
7401 Boone Avenue North
Brooklyn Park, Minnesota 55428
If I choose to deliver my acceptance or the rescission of my acceptance by mail,
it must be postmarked within the period stated above and properly addressed to
Wilsons at the address stated above.
Interpretation of the Release. This Release should be interpreted as broadly as
possible to achieve my intention to resolve all of My Claims against the
Company. If this Release is held by a court to be inadequate to release a
particular claim encompassed within My Claims, this Release will remain in full
force and effect with respect to all the rest of My Claims.
My Representations. I am legally able and entitled to receive the consideration
being provided to me in settlement of My Claims. I have not been involved in any
personal bankruptcy or other insolvency proceedings at any time since I began my
employment with Wilsons. No child support orders, garnishment orders, or other
orders requiring that money owed to me by Wilsons be paid to any other person
are now in effect.
I have read this Release carefully. I understand all of its terms. In signing
this Release, I have not relied on any statements or explanations made by the
Company except as specifically set forth in the Agreement and the Release signed
by Wilsons. I am voluntarily releasing My Claims against the Company. I intend
this Release and the Agreement to be legally binding.

         
Dated:
  August 15, 2005    /s/  ARTHUR J. PADOVESE
 
       
 
      Arthur J. Padovese

A-3